 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CORNELL DAVIS,                                     No. 1:20-cv-00640-DAD-JLT
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   A. AGUNDEZ, et al.,
                                                        (Doc. No. 18)
15                      Defendants.
16

17           Plaintiff Cornell Davis is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 26, 2021, the assigned magistrate judge issued a screening order, finding that

21   plaintiff could proceed only on his claims against defendants Agundez and Urrutia for their

22   alleged use of excessive force and against defendant Dominguez for alleged retaliation and that

23   all other claims were not cognizable. (Doc. No. 16). The magistrate judge directed plaintiff to

24   either file a first amended complaint in an attempt to curie the deficiencies identified with respect

25   to the other claims asserted in his complaint or to notify the court of his desire to proceed only on

26   the claims found to be cognizable by the screening order. (Id. at 8.) On March 26, 2021, plaintiff

27   filed a notice that he did not intend to file an amended complaint, which the magistrate judge

28   /////
                                                        1
 1   construed as a notice that he wished to proceed only the claims found cognizable in the screening

 2   order. (Doc. No. 18 at 1).

 3            Thus, on May 20, 2021, the magistrate judge issued findings and recommendations,

 4   recommending that this action be allowed to proceed against defendants Agundez and Urrutia for

 5   their alleged use of excessive force and against defendant Dominguez for alleged retaliation and

 6   recommending that all other claims and defendant Chavez be dismissed. (Doc. No. 18 at 8.) The

 7   findings and recommendations served on plaintiff contained notice that any objections thereto

 8   were to be filed within twenty-one (21) days. (Id.) On June 14, 2021, plaintiff filed a notice1 that

 9   he “[ac]cepted the recommendations,” which the court construes as a statement of plaintiff’s lack

10   of objection. (Doc. No. 19.)

11            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of this case. Having carefully reviewed the file, including plaintiff’s statement of

13   no objection, the court finds the findings and recommendations to be supported by the record and

14   proper analysis.

15            Accordingly,

16             1.    The findings and recommendations issued on May 20, 2021 (Doc. No. 18) are

17                   adopted in full;

18             2.    This action shall proceed only against defendants Agundez and Urrutia for their

19                   alleged use of excessive force and against defendant Dominguez for alleged

20                   retaliation;
21             3.    Defendant Chavez is dismissed from this action;

22             4.    All other claims are dismissed from this action; and

23             5.    This case is referred back to the assigned magistrate judge for further proceedings

24                   consistent with this order.

25   IT IS SO ORDERED.
26
          Dated:    July 11, 2021
27                                                      UNITED STATES DISTRICT JUDGE

28   1
         The document was erroneously docketed as objections.
                                                    2
